Citation Nr: 0403200	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  94-46 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to March 5, 1985, for 
the grant of service connection for retinitis pigmentosa 
(RP).


REPRESENTATION

Appellant represented by:	Michael E. Wilhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from January 1946 to February 
1947.  

This appeal originally arose from a June 1993 rating action 
which assigned March 5, 1985, as the effective date of the 
grant of service connection for RP (an April 1993 decision 
had previously implemented a hearing officer's decision and 
assigned an effective date in March 1990).  Thereafter, the 
veteran claimed an earlier effective date for the grant of 
service connection.  By decision of April 1997, the Board of 
Veterans' Appeals (Board) dismissed that claim on the grounds 
that a timely Substantive Appeal had not been filed to 
perfect the appeal.  In November 1997, the Senior Deputy 
Vice-Chairman of the Board denied the veteran's Motion for 
Reconsideration of the April 1997 Board decision.

In May 1998, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.

Thereafter, by decision of November 1998, the Board remanded 
this case to the RO for due process development in compliance 
with the Court's Order.  By an April 1999 Supplemental 
Statement of the Case (SSOC), the RO determined that the 
veteran had not filed a timely Substantive Appeal to perfect 
his appeal in the claim for an effective date prior to March 
5, 1985, for the grant of service connection for RP.  

By decision of July 1999, the Board again dismissed the 
appeal on the grounds that a timely Substantive Appeal had 
not been filed to perfect the appeal in the claim for an 
effective date prior to March 5, 1985, for the grant of 
service connection for RP.  The Board's decision was 
predicated on the fact pattern in this case which showed that 
the veteran had not timely filed a substantive appeal 
following the issuance of the March 1994 Statement of the 
Case (SOC).  As noted by the Board, the veteran's February 
1994 statement was not accepted as a substantive appeal since 
it preceded the issuance of the SOC and was therefore not 
filed in accordance with 38 U.S.C.A § 7105.  It was pointed 
out that decisions of the Board must be based upon applicable 
provisions of law and regulation.  See 38 U.S.C.A. § 7104(a) 
(West 2002); and, under 38 U.S.C.A. § 7105, "appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished" to the veteran [emphasis added].  

In June 2000, the General Counsel and the veteran's attorney 
filed another joint motion to vacate the Board's decision and 
to remand this matter for development and readjudication.  In 
that motion it was stipulated that the Board did have 
jurisdiction to consider the issue of earlier effective date.  
The Court granted the joint motion that month, vacating and 
remanding the case to the Board

In June 2001, the Board again remanded this matter to the RO 
for additional development and adjudication.  The purpose of 
the remand was to further develop the record and comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
Thereafter, the veteran appealed to the Court both the June 
2001 remand and a Board denial of a Motion for 
Reconsideration of the remand.  In March 2002 the Court 
dismissed the appeal for lack of jurisdiction, as, 
essentially, the Board's remand was not a final decision.


FINDINGS OF FACT

1.  Prior to March 1966, the veteran had never submitted a 
claim of entitlement to service connection for RP.

2.  In March 1966, the RO denied service connection for RP; 
the decision was issued subsequent to a claim for "J" 
insurance received that same month.

3.  As a timely notice of disagreement was not received with 
respect to the March 1966 denial of service connection for 
RP, that decision became final.

4.  On October 27, 1977, the RO received a claim from the 
veteran for service connection for vision loss; as this claim 
was never adjudicated, it remained open at the time of the 
April and June 1993 RO decisions.  

5.  Prior to the October 1977 claim the medical evidence 
reflected that the veteran suffered from RP.  


CONCLUSIONS OF LAW

1.  The RO's unappealed March 1966 denial of service 
connection for RP is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

2.  An effective date of October 27, 1977, for a grant of 
service connection for RP, is warranted.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.400(q) and (r) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

The veteran and his representative contend, in substance, 
that the an effective date earlier than March 5, 1985, for 
the establishment of service connection for RP, is warranted.  

As noted above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
Additionally, the VCAA and the implementing regulations also 
include notification provisions.  Specifically, they require 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  

In addition to the above, in a decision promulgated on 
January 13, 2003, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the Court held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  In the case before the Board at 
his time, VCAA notice was provided after the RO's rating 
action and well after a substantially complete application 
was received.  

The Court in Pelegrini indicated that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims). 

In Pelegrini, it was found that the VA had failed to 
demonstrate that a lack of such a pre-RO decision notice was 
not prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) 
(West 2002) (providing that "[i]n making the determinations 
under [38 U.S.C.A. § 7261(a)], the Court shall take due 
account of the rule of prejudicial error.")  Because the 
initial adjudication by the RO in this case took place years 
prior to the passage of the VCAA, it is, in fact, unclear 
whether the Pelegrini holding is applicable.  However, 
assuming arguendo that it is, the Board finds that no 
prejudice to the veteran results from proceeding with this 
decision.  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by an April 2003 RO 
decision and SSOC.  As well, the record reflects that the 
veteran was notified of the VCAA in a letter sent to him and 
his attorney by the RO in November 2001, and the VCAA was 
mentioned and discussed in the June 2001 Board remand.  It is 
important to note that the primary basis of the Board's June 
2001 remand was the VCAA.  In July 2001, the veteran's 
attorney waived the veteran's rights in this matter "to any 
benefits" that would result for the RO's application of the 
VCAA.  Further, in October 2001, the veteran's attorney filed 
a motion with the Court opposing the remand on the basis of 
the VCAA.  The Court dismissed this appeal in March 2002.  
Notwithstanding, based on the attorney's argument to the 
Court, it would appear that a second remand of this case in 
light of the recent Court decision in Pelegrini would be 
against the wishes of the veteran in this case.

The November 2001 letter to veteran essentially notified the 
veteran and his attorney of the evidence necessary to 
substantiate his claim, what evidence the veteran was being 
expected to obtain and submit, what evidence the RO could 
attempt to obtain/assist in obtaining, and what evidence was 
in the RO's possession.  In addition, the veteran was sent an 
SOC in March 1994, and this document also contained the 
pertinent laws and regulations governing this claim as well 
as the reasons for the denial of the claim.  Hence, the 
veteran has been provided notice of the information and 
evidence necessary to substantiate this claim (see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), and he has been 
afforded ample opportunity to submit such information and 
evidence.  In this case, the veteran has been provided more 
than one year to respond to the requests of the VA for 
information in support of his case.  Further, he has either 
directly or indirectly responded to the many requests for 
information.  Therefore, further delay in the adjudication of 
this case is not warranted.  

It is noted that, pursuant to the June 2001 Board remand, the 
RO attempted to obtain records from the Social Security 
Administration (SSA) in conjunction with an award of benefits 
and attempted to obtain any file available pertaining to a 
claim for "J" insurance (noted below).  SSA responded in 
June 2002 that while the veteran was in receipt of benefits 
for RP from 1984 to 1992, they did not have any available 
records.  As well, after what appears to have been exhaustive 
efforts by the RO, the J file could not be located.  The RO 
also contacted the Walter Reed Army Hospital for medical 
evidence identified by the veteran, but was informed in March 
2003 that they did not have any records pertaining to him.  
The RO did, however, obtain additional medical evidence from 
various VA Medical Centers (VAMCs), dated roughly from 1984 
to 2002.  It is noted that the RO requested any evidence 
dating back to 1947.  

The RO also, in the November 2001 letter and pursuant to the 
Board remand, requested that the veteran supply additional 
evidence, including evidence he himself previously identified 
in various statements and the like throughout the claims 
folder, to include potentially relevant evidence dating back 
to 1947.  Unfortunately, it appears that the veteran and his 
attorney elected not to respond to any request for 
information.  In this regard, it is pointed out that the duty 
to assist is not "a one-way street," Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), and, in view of the above, there 
is no further action to be undertaken to comply with the 
provisions of the VCAA or implementing regulations.  As such, 
the veteran will not be prejudiced as a result of the Board 
deciding this claim.  

The Court has concluded that the VCAA is not applicable where 
the appellant was fully notified and aware of the type of 
evidence required to substantiate his or her claim and that 
no additional assistance would aid in further developing the 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet. App. 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").   

The Board sees no areas in which further development is 
needed.  The VA has essentially met the requirements of the 
VCAA, and there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOPGCPREC 16-92.  Accordingly, the Board 
will proceed with the adjudication of the appellant's claim.  

II. Background

The veteran's service medical records, which include reports 
from Walter Reed Army Medical Center, contain no references 
to complaints, manifestations, evaluations or diagnoses of 
night blindness or RP.  The veteran was discharged on a 
Certificate of Disability for Discharge, after extensive 
evaluation of deafness, which was considered to have pre-
existed service.  That Certificate mentions no other 
disorder, including RP.  

A review of the evidence reflects that in his original 
February 1947 application for VA disability compensation, the 
veteran entered the words "Night blindness" in Box 34 on 
the second page of the application; this box was provided for 
"remarks" regarding information filled out on other parts 
of the application and it was requested the corresponding box 
numbers be provided.  There was no indication that a claim of 
service connection for night blindness was being made at the 
time nor was box 3 indicated (this box was where such claims 
were to be indicated).  The veteran did provide a history of 
treatment received for deafness.  

In May 1947, the veteran was notified of a rating action 
which granted service connection for bilateral defective 
hearing, which had been specifically claimed in box 3 of the 
February 1947 application.  He was also notified of his 
appellate rights, but did not appeal therefrom.  The Board 
points out that at the time defective hearing was indicated 
in various medical evidence of record, however, a disability 
of the eyes was not mentioned.  

In an early September 1950 application for VA medical 
treatment, the veteran noted, in response to specific 
questions, that he had previously filed a claim for and 
received compensation for defective hearing.  He made no 
reference to having previously claimed compensation for an 
eye disorder.  (A January 1967 statement from the veteran 
supports this finding.  In January 1967, following the RO's 
communication to the veteran that he had been previously 
denied service connection for RP in March 1966, the veteran 
stated that he did not recall, "ever having made a claim 
[for RP] officially in this regard.")

Within this September 1950 application and examination, the 
veteran gave a history of first noticing a white spot in the 
right eye in April 1950 (years after service).  The condition 
was noted to be "N.S.C." (nonservice connected).  The 
diagnosis indicated a question of a right corneal lesion, and 
referral for examination by an eye consultant was 
recommended.  On VA eye examination in mid-September 1950, it 
was noted the veteran had "night blindness, hard of hearing 
& changes in his retina;" it was reported that he had a 
family history of the same condition, extending to his 
siblings and other relatives.  After examination, the 
diagnoses included RP.

In a June 1956 report of medical history on VA examination, 
the veteran gave a history of having developed blindness in 
the right eye since the last examination.  He gave a history 
of medical treatment for unspecified conditions from 
September 1951 to September 1952 by "B.P.," M.D. (reported 
to be deceased), and by a doctor "A.W." at Johns Hopkins 
Hospital.  He reported having been a student at the 
University of Miami from June 1947 to September 1948, and 
employed with the City Products Corporation in a clerical 
position from March 1949 to April 1950, and the French & Co., 
an insurance company, as an accountant from April 1950 to 
April 1954.  Examination of the eyes was not conducted.

In letters of July and August 1956, the veteran notified the 
RO that he had not made an application for VA compensation, 
but rather an application for a new hearing aid.

In a March 1966 application for insurance, the veteran 
reported that he had RP, which had been discovered in 1946.  
He claimed medical treatment for this by doctor "C.W.S.," 
Huntington Building, Miami, Florida, with the last treatment 
reported in November 1965.

By rating action subsequently in March 1966, the RO denied 
service connection for RP in connection with the veteran's 
claim for "J insurance."  

Received in August 1966 was a letter from the veteran to the 
VA wherein he stated that he had received no reply to his 
February 1966 letter (a copy of which is of record).  He 
requested instructions as to how he could increase the 
benefits under his existing VA compensation award.  Enclosed 
was a copy of a February 1966 letter to the VA wherein the 
veteran requested information about obtaining an increase in 
his VA benefits. 

In a letter of September 1966, the veteran notified the RO 
that he was not contesting the amount of disability 
compensation he was receiving due to defective hearing.  
Rather, he stated that he had other unspecified disabilities 
and that "others" were of the opinion were non-service 
connected and that he felt were related to his hearing 
problem.  He also indicated that he wanted information about 
benefits to which he may be entitled, and that unspecified 
physicians, some of whom were now deceased, had treated him 
over the years.  He requested referral to an "approved" VA 
physician for confirmation of his defective hearing problem.

By letter of November 1966, the RO notified the veteran that 
he could file a claim for disabilities other than his 
defective hearing which he felt were service connected by 
furnishing the VA the name of the disability which he was 
claiming, the dates and places where he received treatment 
during service for such disability, and the dates and places 
he had received treatment for such conditions since discharge 
from service.  The RO related that upon submission of this 
information, further action would be taken on his claim, and 
he would be notified.

In a response to the RO received a few days later in November 
1966, the veteran stated that that he had progressive RP 
which compounded his hearing loss, and that he had "never 
been completely satisfied that it was not service 
connected..."  He further stated that he could furnish the RO 
medical information with respect to his eye disorder, and 
that he was currently an ophthalmologic patient at the Bascom 
Palmer Eye Institute of the Jackson Memorial Hospital.  

By letter of January 1967, the RO notified the veteran that 
service connection for RP had been denied in March 1966 on 
the grounds that it had not been incurred in or aggravated by 
service.  

As noted above, in January 1967, the veteran expressed 
surprise to learn that service connection for RP had been 
denied in March 1966, stating that he did not "recall ever 
having made a claim officially in [that] regard."  He 
expressed disagreement with the determination that RP did not 
exist during his military service, stating that he had had 
numerous examinations that would support his contention, and 
that he could furnish the names of the providers of and the 
dates and places of the examinations, but that he had not 
been given any treatment for RP in service because the 
physicians stated that no treatment was available for this 
disorder.  He also asked whether or not he should seek the 
assistance of a counselor in further pursuing his claim.  

By letter of March 1967, the RO notified the veteran that, 
when he applied for insurance under the provisions of Public 
Law 88-664, which reopened National Service Life Insurance 
for a period of one year from May 1, 1965, it was necessary 
to determine the matter of service connection for RP, as this 
condition was shown on his insurance application.  The letter 
explained that it had been necessary to deny service 
connection for RP because this was a familial or congenital 
condition, and nothing was in his service medical records to 
show that RP was aggravated by service.  The RO indicated 
that at induction, a notation was made that the veteran was 
suffering from myopia, but no disease or injury of the eyes 
was noted in service which could have caused aggravation of 
the pre-existing eye condition.  For that reason, the RO 
related, service connection for RP was not established. 

In response to that letter, the veteran, also in a March 1967 
letter, notified the RO that, regarding their letter, he was 
"partially in agreement . . . and partially in 
disagreement," in that service connection had indeed not 
been established, but "only so far as your records are 
concerned."  He added that he could furnish the names of the 
providers of and the dates and places of his medical 
treatment for RP to establish that the disorder pre-existed 
service but was aggravated by service. 

By letter of March 27, 1967, the RO notified the veteran that 
his claim for compensation based on disability resulting from 
an eye condition had been reviewed, and available records did 
not show that he received treatment for this condition during 
service nor was it recorded in the report of his examination 
at the time of his discharge; and, that no further action 
could be taken on his claim unless he submitted evidence to 
show that the condition was incurred in or aggravated by 
service and that it still existed.  He was notified of the 
types of medical and lay evidence to submit to support his 
claim, and was also notified of his appellate rights.

Received on March 29, 1968, was the veteran's notice of 
disagreement with the above determination wherein he claimed 
that RP was aggravated by service.  He related that he 
intended to initiate an appeal with respect to the claim 
denying service connection for RP.  

By letter of April 1968, however, the RO notified the veteran 
that his letter of March 1968 could not be accepted as an 
notice of disagreement because it was not timely filed, and 
that no further action would thus be taken on his claim.  The 
RO noted that the veteran had been notified of the denial in 
January 1967.  

In October 1977, the RO received from the veteran a claim of 
entitlement to service connection for vision loss and for an 
increased rating for hearing loss.  The Board notes that this 
appears to be the first communication received from the 
veteran following the April 1968 RO letter.  The veteran 
indicated that medical and/or lay evidence remained to be 
mailed.  The veteran submitted no such evidence, and there is 
no evidence in the claims folder that the RO took any action, 
to include requesting evidence, with respect to these claims. 

VA outpatient treatment records dated in November 1984 
reflect a diagnosis of RP, and indicate that the veteran was 
in receipt of unspecified benefits from the Social Security 
Administration (SSA).  He was referred to the eye clinic for 
evaluation in January 1985, at which time he claimed that he 
first noticed RP while in service.    

A July 1985 VA Visual Impairment Service Team Report 
indicates that the veteran presented in June 1985 in 
conjunction with potentially enrolling in a blind 
rehabilitation program.  During his visit, he gave a history 
of the onset of vision problems at night in service, noting 
that RP was diagnosed several years after discharge from 
service, with steadily decreasing vision since that time and 
surgery for a right eye cataract in 1981.

At a March 1991 Board hearing in Washington, D.C., the 
veteran testified that his RP was a very slow process which 
caused him to become blind in both eyes by the early to mid-
1970's.  He stated that he first noticed that he had night 
blindness in service.  In a statement of June 1991, the 
veteran stated that he had been treated for RP at the VA 
outpatient clinic in Winston-Salem, North Carolina, and that 
he could possibly secure copies of older records of treatment 
from an unspecified provider in Florida.

In September 1991, the veteran's representative at the time 
requested that the VA obtain copies of records of treatment 
of the veteran for RP at the Walter Reed Army Medical Center, 
Washington, D.C., from October 1946 through February 1947, 
and at the Pratt General Army Hospital in 1947 and 1948.

In a statement of January 1992, the veteran claimed treatment 
for RP in service at the U.S. Army Regional Hospital, 
Augsberg, Germany in October 1946, and at the Walter Reed 
Army Medical Center in Washington, D.C. from November 1946 to 
approximately May 1947.  Thereafter, he claimed treatment for 
RP by a doctor  "O.M." in approximately 1947 and 1948 at 
the Pratt General Army Hospital, located in the Miami-
Biltmore Hotel, 1200 Andalusia Avenue, Coral Gables, Florida.  
The hotel had reportedly been taken over by the military 
during World War II and used as a hospital.  He further 
claimed treatment for RP at the VA hospital in Pass-a-Grille, 
Florida in August 1956 and again in 1958.

In a statement of April 1992, the veteran furnished specific 
information about the claimed onset of his eye problems in 
service in 1946 and evaluation therefor at the Walter Reed 
Army Medical Center.  In this regard, he remembered taking a 
bus to the Medical Center for treatment.  

The RO then took steps, to include contact with the National 
Personnel Records Center, to secure any additional records 
compiled during the veteran's military service, including any 
from Walter Reed Army Medical Center.  All efforts were 
unsuccessful.

In a statement which was received in December 1992, the 
veteran claimed for the first time that he had filed an 
original claim for service connection for RP in February 1947 
by virtue of his "claim" with respect to night blindness at 
that time.  He stated that the VA's failure to advise him of 
his potential entitlement to all VA benefits and services in 
1947 constituted clear and unmistakable error, as a result of 
which contemporaneous military medical records pertaining to 
his treatment for night blindness had been lost or destroyed.

In January 1993, the veteran testified at an RO hearing about 
the claimed onset of his RP in service.  He testified that he 
received several ophthalmologic evaluations for night 
blindness at the Walter Reed Army Medical Center in 1946, and 
that he received treatment for a right eye disorder at Pratt 
General Hospital and the Johns Hopkins Hospital in 1952.  He 
reported unspecified periodic post-service ophthalmologic 
evaluations for prescribed eyeglasses.  He indicated that he 
did not mention night blindness when he filed his claim for 
compensation for deafness because it was his opinion at the 
time that such was more or less a mental condition.  He did 
not recall details of the application for compensation filed 
in February 1947.   

On ophthalmologic examination by "W.P.," M.D., in February 
1999, the veteran stated that he first noticed symptoms of 
night blindness and loss of peripheral vision in 1947.  
Gradual deterioration of vision continued.  A biopsy of a 
right corneal condition at Johns Hopkins University and a 
consultation by a Dr. W. reportedly resulted in no specific 
diagnosis, but Dr. W. reportedly told the veteran that he 
most likely had a developmental abnormality.  The veteran 
stated that he had 3 siblings who had RP.  The current 
diagnostic impressions were RP, surgical aphakia, nystagmus, 
dermatochalasis, and a right corneal scar.  

Received in February 2001 was a medical opinion procured by 
the veteran's attorney to the effect that the physician had 
reviewed the claims folder and opined that the veteran's loss 
of night vision "during service" and noted in 1947 was the 
first symptom of the RP which was first diagnosed in 1950.  
The physician did not identify the source of information that 
the veteran had loss of night vision in service.  

Pursuant to the Board's remand action, the RO obtained 
additional VA outpatient treatment records, dated from the 
1980s but no additional service medical records.  

III.  Analysis

The veteran and his representative contend that the veteran 
is entitled to an effective date of February 1947 for his 
service-connected RP or that, in the alternative, an 
effective date in March 1966 or October 1977 should be 
assigned (see the veteran's attorney's brief received at the 
Board in November 1998, and his recent letter received in 
July 2003.)  The Board will address each contention below.  

Initially, it is pointed out that service connection may be 
granted if the evidence shows that a disability was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  To establish service connection, 
there must be: (1) A medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The governing legal criteria provide that the effective date 
of an award based on a initial claim for compensation is the 
day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2003).  The 
effective date of an award based on a claim for compensation 
which is reopened by the submission of new and material 
evidence after a final decision will be the date of receipt 
of claim or the date entitlement arose, whichever is later. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q) and (r) 
(2003).  It is also noted that an appeal to the Board 
"consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. 
§ 20.200 (2003).  A notice of disagreement must be filed 
within a year of the veteran being sent notice of the adverse 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2003).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement. While special wording is 
not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2003).

In this case, the RO, in the currently appealed June 1993 
decision, determined, essentially, that the July 1985 report 
(of June 1985 findings) from the VA Visual Impairment Service 
constituted an unadjudicated informal claim (see 38 C.F.R. 
§ 3.157) of service connection for RP; and, that in light of 
a General Counsel's opinion of March 1985 that determined 
(contrary to prior VA interpretation of 38 C.F.R. § 3.103) 
that service connection could be granted for hereditary 
diseases that first manifest themselves during service or 
progress at an abnormally high rate during service, the 
appropriate effective date was March 5, 1985.  Essentially, 
VA General Counsel's opinion 1-85 drew a distinction between 
congenital or developmental "defects" and congenital or 
developmental "diseases."  The opinion stated that 
congenital or developmental "defects" are normally static 
conditions which are incapable of improvement or 
deterioration, while "diseases," even one which is 
hereditary in origin, are usually capable of improvement or 
deterioration. VAOPGC 1-85 (March 5, 1985).

It is apparent that the RO applied the regulation applicable 
for the assignment of effective dates where compensation is 
awarded pursuant to a liberalizing law or VA issue.  See 
38 C.F.R. § 3.114 (2003).  Essentially, the effective date of 
such award shall not be earlier than the effective date of 
the act or administrative issue which in the case of the 
General Counsel's opinion, was in March 1985, as noted above.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.114(a). 

In his July 2003 letter, the veteran's attorney goes to great 
lengths to explain why the General Counsel's opinion was not 
a "liberalizing law or issue," but rather, essentially, an 
interpretation of existing law.  Without going into 
unnecessary detail, the Board agrees.  As such, an effective 
date earlier than March 1985 is not barred under the above 
noted law and regulation (i.e. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.114(a)).  

Effective Date of February 18, 1947

The Board finds that an effective date of February 18, 1947, 
for the establishment of service connection for RP is not 
warranted in this case.  The main contention, essentially, is 
that the veteran made a claim for service connection for RP 
in February 1947 when he entered the words "Night 
blindness" on the claim for compensation; and that failing 
to adjudicate this claim in or around that time amounted to 
clear and unmistakable error.  

As noted above, however, this notation was made in a box on 
the back of the claim form provided for remarks regarding 
other information filled out on the form and requested that 
the box referred to be provided.  There is no indication that 
the veteran was claiming that his night blindness was related 
to service, nor was box "3" referred to (as noted box 3 was 
provided to list any diseases for which compensation/pension 
was being claimed).  

Any communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2003).  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p); See also Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992). 

Based on a detailed review of this application, it is the 
specific factual finding of the Board that the application of 
February 1947 does not raise the claim of service connection 
for night blindness and/or RP.  First, the veteran in 
February 1947 does not indicate why he notes "night 
blindness" in box 34 and there is no reason for the Board to 
assume, more than 50 years after this application was filed, 
that the veteran wished to file such a claim with the RO in 
1947.  Second, it is significant to point out that there is 
no indication in the record that the veteran took issue with 
any failure to adjudicate a claim of service connection for 
night blindness when he was informed of a May 1947 decision 
in which the RO adjudicated his claim of service connection 
for defective hearing.  Third, some years later, in January 
1967, the veteran related in a letter that he did not recall 
ever having made a claim for service connection for RP.  
Fourth, a certificate of disability at discharge made no 
reference to any vision problems, rather, it documented the 
veteran's deafness which existed prior to service; and, such 
a problem was not mentioned in the January 1947 discharge 
medical examination report.

In view of all of the above, the Board simply does not find 
that the application of February 1947 indicates that the 
veteran was filing both a claim for hearing loss and night 
blindness and/or RP in February 1947, and in any event, to 
find that a notation of "night blindness" alone (i.e. 
without reference to the box designated for specific claims 
and without medical evidence suggesting the existence of the 
disability) demonstrated an intent on the veteran's part to 
file a claim for service connection for night blindness 
and/or RP would require the Board to make a finding that is 
simply not supported by the a review of the application in 
question. 

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim or the date entitlement arose, whichever is later 
(emphasis added).  Given totality of the evidence, the Board 
finds that inasmuch as a claim was not filed in February 
1947, an effective date of February 18, 1947, for the 
establishment of service connection for RP is not warranted.  

Assuming for the purpose of argument that a February 1947 
claim had been made, the facts in this case clearly 
demonstrate that entitlement to service connection did not 
arise until many decades later.  That is, there were then no 
medical findings or diagnosis of RP, no medical or even lay 
evidence of in-service onset or aggravation and no medical 
evidence linking such to service.  Further, the March 1966 RO 
final decision denying service connection for RP would have 
"cured" any error made by the RO in not adjudicating a 
February 1947 claim (it is stressed that the Board does not 
find that a claim was indeed submitted in February 1947).  In 
other words, had service connection been established in 1966, 
the RO could have assigned an effective date back to February 
1947 if indeed a claim had been filed at that time (the 
decision of March 1966 would then be technically considered 
based on a February 1947 claim), assuming, of course that the 
RO found that as well that the "entitlement" to service 
connection was "shown" as of that date.  

To the extent that the veteran and his attorney argue that 
the failure to adjudicate the "claim" of February 1947 
amounted to clear and unmistakable error, the Board points 
out even if it were determined that a claim was filed in 
February 1947, failure to adjudicate same would not amount to 
"clear and unmistakable error," because, as defined, this 
standard is applied to prior VA determinations, including 
decisions of service connection (i.e. whether prior decisions 
amounted to clear and unmistakable error).  There is no 
provision for clear and unmistakable error with regard to a 
failure to adjudicate a claim.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  

 Effective Date of March 11, 1966

In the alternative, the veteran and his attorney argue that 
an effective date of March 11, 1966 is warranted for the 
establishment of service connection because the veteran filed 
a timely notice of disagreement with respect to a decision 
rendered that same day (denying service connection for RP) 
but was never issued an SOC.   

As noted above, the veteran was first notified of the March 
1966 decision denying service connection for RP by letter of 
January 1967.  While this letter did not advise the veteran 
of his appellate rights, it is pointed out that VA regulation 
at the time provided that while it is contemplated that that 
such rights would be sent with notification of the decision, 
failure to do so would not extend the applicable period to 
file a notice of disagreement.  See 38 C.F.R. § 19.110 (in 
effect in 1967).  

A "notice of disagreement" is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a notice of 
disagreement.  38 C.F.R. § 20.201.  A veteran must file a 
notice of disagreement with a determination by the agency of 
original jurisdiction (the RO) within one year from the date 
that the RO mailed notice of the determination.  38 C.F.R. 
§ 20.302(a).  While special wording is not required, the 
notice of disagreement must be in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review.  

In Gallegos v. Gober, 14 Vet. App. 50, 58 (2000), the Court 
indicated that that a notice of disagreement must: (1) 
express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) 
be filed with the RO; (4) be filed within one year after the 
date of mailing of notice of the RO's decision, and; (5) be 
filed by the claimant or the claimant's representative 
(emphasis added).  The Court in Gallegos found that intent to 
appeal an RO's decision to the Board was not required to find 
a valid notice of disagreement.  Id. at 57.  This 
determination was overturned by the United States Court of 
Appeals for the Federal Circuit in Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002).  However, in both the decisions 
(from the Court and Federal Circuit) an express disagreement 
with a specific determination of the agency of original 
jurisdiction was required for a valid notice of disagreement.

While, as noted above, the veteran expressed, via a January 
1967 response letter, surprise to know that service 
connection for RP had been denied in March 1966, and 
expressed disagreement with the determination, he did not, in 
the Board's opinion, express a desire (that can be construed 
or otherwise) for appellate review of the action.  In fact, 
the veteran appears to have been seeking guidance as to 
whether he should further pursue a claim for RP (he 
specifically asked the RO whether or not he should seek the 
assistance of a counselor in that regard).  As such, the 
Board does not find that this letter constituted a adequate 
notice of disagreement.  38 C.F.R. § 20.201 (2003) (formerly 
38 C.F.R. § 19.113).  

Thereafter, in response to a March 1967 letter from the RO 
discussing the March 1966 decision, the veteran indicated 
that he was partially in agreement and partially in 
disagreement with the letter.  He added that he could furnish 
the names of the providers of and the dates and places of his 
medical treatment for RP to establish that the disorder pre-
existed service but was aggravated by service, but he again 
did not, however, express a desire (that can be construed or 
otherwise) for appellate review of the March 1966 action.  
The RO appears to have accepted this statement as a request 
to reconsider this issue, leading to a March 1967 rating 
action which continued the denial of this claim.

The Board finds the RO's actions at this time to be 
completely appropriate.  In this regard, it is important to 
note that neither the Gallegos decision nor the Court itself 
existed in 1967.  The March 1967 communication only indicates 
the veteran's partial disagreement with the RO's actions.  
Such a statement from the veteran is, at best, vague, leading 
to the RO's conclusion in 1967 that this was not a notice of 
disagreement to the March 1966 action.    

Even if the Board were to concede that the March 1967 
statement is a valid notice of disagreement to the rating 
action at issue, the Board finds that the evidence at that 
time would not support a finding that service connection for 
this condition was warranted (in other words entitlement was 
not shown).  In reaching such conclusion, attention to 
directed to the record as it then existed, consisting only of 
the report of night blindness in 1947, a VA examination 
report in 1950 which was the first evidence that RP had been 
diagnosed, and somewhat vague statements by the veteran that 
he believed such should be service-connected.  However, then, 
as now, there was no documented evidence of eye pathology or 
complaints in service and no medical evidence linking RP to 
service.

As stated within 38 U.S.C.A. § 5110(a) (West 2002) and 
38 C.F.R. § 3.400 (2003), the effective date of an award of 
compensation based on original claim (received beyond one 
year after service discharge) or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof (emphasis added).  In this case, it 
is important for the veteran to understand that the evidence, 
even at this time, is somewhat equivocal as to whether his RP 
arose during or was aggravated during his military service.  
(Some of the veteran's own statements concerning night 
blindness before service, but not noticed until service, 
support this conclusion.)  The basis of the grant of service 
connection for RP within the April 1993 rating action was 
evidence that did not exist in 1967 and such determination 
was clearly based on limited objective medical evidence.  It 
is clear that the RO relied largely on the veteran's hearing 
testimony in 1991 and 1993 as to onset and progression of RP 
symptoms, which testimony the RO hearing officer found 
credible and persuasive, in the absence of corroborating 
medical evidence.  Notwithstanding the RO's favorable 
determination, the Board can only conclude on the basis of 
the facts found that an effective date for the grant of 
service connection for this RP would not be warranted based 
on "claims" from March 1966 or February 1947.

Finally, in a statement received on March 29, 1968, the 
veteran expressed disagreement, essentially, with the March 
1966 decision, and noted his intent to initiate an appeal 
with respect to the decision.  This, however, was received 
more than a year after both the January 1967 notification 
letter and the March 1967 notification letter with appellate 
rights. 

Inasmuch as a timely notice of disagreement with respect to 
the March 1966 decision was not received, this decision 
denying the veteran's claim of entitlement to service 
connection for RP is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  As such, an 
effective date of March 11, 1966, for the establishment of 
service connection for RP is not warranted.  38 C.F.R. 
§ 3.400(q) and (r) (2003).  The Board emphasizes that even if 
the March 1967 or March 1968 statements were to be considered 
valid notices of disagreements to prior rating actions, the 
evidence, based on the facts found, would not support the 
conclusion that service connection for RP was warranted at 
that time.  The Board cannot ignore the very slender basis 
for the granting of service connection for this disorder in 
addressing the issue of whether an earlier effective date for 
service connection is warranted. 

It is important to note that the issue of clear and 
unmistakable error within the March 1966 decision has not 
been raised by the veteran or his attorney and such a claim 
is not before the Board at this time. 

 Effective Date of October 27, 1977
 
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that there is a reasonable basis for assigning an 
earlier effective date of October 27, 1977 for the veteran's 
service-connected RP.  The RO received from the veteran a 
claim of entitlement to service connection for "vision 
loss" on that date but the claim was not adjudicated (most 
likely because such was viewed as a hereditary/congenital 
disorder).  There is no indication that the RO responded to 
this claim by letter or decision, and as such the Board finds 
that this claim remained open.  Evidence received into the 
claims file subsequent to that claim included additional 
medical evidence pertaining to RP, the veteran's assertions 
(albeit unsupported) that night blindness began in service, 
and later, in 1991 and 1993, his testimony under oath before 
the Board and RO, respectively.  Following an evaluation of 
all the evidence, both old and new, the RO granted service 
connection.  

Inasmuch as an unacknowledged attempt to reopen the claim for 
service connection had been pending since October 27, 1977, 
that date may be considered as the effective date of an award 
for compensation which is reopened by the submission of new 
and material evidence after a final decision.  For the 
reasons set out above, however, an effective date earlier 
than October 27, 1977 is not warranted for the establishment 
of service connection for RP.  While there was significant 
evidence that did not support the veteran's claim in October 
1977, in giving the veteran all reasonable doubt, an 
effective date of October 27, 1977 can be found.  

Finally, it is pointed out that in implementing this 
decision, and in order to appropriate evaluate RP during the 
period from October 27, 1977 until March 5, 1985, the RO will 
have to review any pertinent medical evidence of record 
and/or undertake any development in this regard to include, 
if deemed appropriate, requesting certain medical evidence 
previously requested, requests that, for whatever reason, 
were not responded to by either the veteran or his attorney.    


ORDER

An effective date of October 27, 1977, but no earlier, is 
granted for the establishment of service connection for 
retinitis pigmentosa, subject to the laws and regulations 
governing the payments of monetary awards.


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

